acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a caprohofsky tl-n-4798-97 date nov released sca to from associate district_counsel salt lake city cc wr rmd slc assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice issues arising from legislation disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives this responds to your request for significant advice dated date the questions addressed in this memorandum were received by your office from personnel at the ogden service_center in connection with their viewing of the national cle on service_center issues the questions concern the interpretation of legislation enacted in the small_business job protection act p_l_104-188 small_business act and the personal responsibility and work opportunity reconciliation act p l personal responsibility act referred to collectively as the legislation i allowance of interest issue is a return that omits certain taxpayer identification numbers tins relating to the earned_income_credit or the dependency_exemption filed in processible form for the purposes of sec_6611 of the code specifically if a return does not contain tins for either the taxpayer the taxpayer's spouse the taxpayer's qualifying_child or the taxpayer's dependent is the return filed in processible form under sec_6611 tl-n-1768-97 conclusion a return that omits the tin of a qualifying_child or a dependent but is otherwise complete is filed in processible form however a joint_return that omits the tin of either spouse is not filed in processible form discussion in pertinent part sec_6611 states that a return is filed in processible form if it is filed on a permitted form and the return contains the taxpayer's name address and identifying number and the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return a return that omits the identification_number of a qualifying_child or a dependent but is otherwise complete is filed in processible form the qualifying_child or dependent is not the taxpayer for the return and the tax_liability on the return can be mathematically verified without the identification_number of the dependent or qualifying_child the same is true for the identification_number of a spouse on a return that is not a joint_return under sec_6013 however a return that does not contain the tin of the taxpayer is not filed in processible form under sec_6611 for a joint_return the taxpayer is both the husband and the wife accordingly a joint_return that omits the identification_number of either spouse is not filed in processible form ii application to prior years issue does the service's authority to treat as a math error the omission of a correct tin when the taxpayer is claiming the eic apply to situations in which a taxpayer files a or prior year return in or a taxpayer previously before filed a or prior year return and the service has not yet released the earned_income_credit conclusion no calendar-year returns are not affected by the new math error authority even if the returns' due dates were extended likewise delinquent returns from earlier years are not affected nor are amended returns for earlier years tl-n-1768-97 discussion sec_6213 of the internal_revenue_code provides that the service may summarily assess additional tax due as a result of a mathematical_or_clerical_error without sending the taxpayer a notice_of_deficiency and without giving the taxpayer an opportunity to petition the tax_court the assessment must be abated at the taxpayer’s request the term mathematical_or_clerical_error is defined in sec_6213 the legislation added several items to the definition of a math error the definition of a math error now includes an omission of a correct tin required under sec_21 relating to expenses for household and dependent care services necessary for gainful employment or sec_151 relating to allowance of deductions for personal exemptions sec_6213 small_business act math error also includes an omission of a correct tin required under sec_32 relating to the earned_income_credit sec_6213 personal responsibility act sec_451 section of the small_business act and sec_451 of the personal responsibility act contain the same language regarding effective dates they provide the amendments made by this section shall apply with respect to returns the due_date for which without regard to extensions is on or after the 30th day after the date of the enactment of this act the small_business act was enacted date the personal responsibility act was enacted date this means that the omission of a correct tin required for personal exemptions or the dependent_care_credit is a math error only for returns that were originally due on or after date extensions are not considered for calendar-year taxpayers tax returns will be the first returns due on or after date thus the omission of tins required by sec_21 or sec_151 from returns for taxable years before will not be a math error if a return from a pre-1996 year is filed late or is amended in or later the new math error authority still does not apply the effective date is written with regard to the original due_date of the return not with regard to when the return is actually filed or amended similarly the omission of a correct tin required for the earned_income_credit is a math error only for returns that were originally due on or after date such as calendar- year returns tl-n-1768-97 you also forwarded instructions that the service_center received on how to process returns with tin problems they state that if a return was filed before without a valid tin and the taxpayer now corresponds submitting a valid ssn or itin the taxpayer is entitled to the prior year refund even if the earned_income_credit was claimed we agree with this conclusion we note that this is also accurate for or later year returns if the taxpayer did not have a valid tin at the time the return was filed but the taxpayer later receives a tin the taxpayer can submit the tin and receive the earned_income_credit the taxpayer can correct or supplement the information at any time that a claim_for_refund would otherwise be timely iii calculation of the earned_income_credit issue is the calculation of the earned_income_tax_credit eitc in the cle materials correct conclusion no the calculation of the eitc in the materials is not correct discussion the cle materials contained the following example intended to demonstrate the application of the mathematical error provisions of sec_6213 as enacted by the legislation a taxpayer with two qualifying children reports dollar_figure self-employment_income on his return no other income is reported and the taxable_income is zero eitc on the return was computed on dollar_figure earned_income and amounted to dollar_figure se tax on dollar_figure is dollar_figure x x big_number according to limit a eitc may be reduced by only dollar_figure the amount of the unreported se tax according to the cle materials the action to be taken by the service is to allow the dollar_figure eitc amount and assess dollar_figure se tax resulting in a net decrease in the taxpayer's refund of dollar_figure sec_32 of the internal_revenue_code allows a credit against tax in an amount equal to the credit percentage of the taxpayer's earned_income earned_income is defined by sec_32 to include net_earnings_from_self-employment within the meaning of sec_1402 and determined with regard to tl-n-1768-97 the deduction allowed to the taxpayer by sec_164 net_earnings from self employment is defined by sec_1402 as gross_income derived by an individual from any trade_or_business carried on by that individual less certain trade_or_business_expenses and various other exclusions described in sec_1402 among those exclusions sec_1402 requires a deduction in lieu of the deduction allowed by sec_164 equal to the product of net_earnings from self employment determined without regard to sec_1402 and one half of the rates imposed by sec_1401 and b as described by sec_1401 self-employment_tax consists of old-age_survivors_and_disability_insurance_tax imposed under sec_1401 equal to percent and hospital_insurance_tax imposed under sec_1401 of percent a deduction is allowed by sec_164 in the amount of one half of the self-employment_tax for the taxable_year there are two omissions in the example included in the cle materials specifically the example does not compute earned_income on the basis of net_earnings from self employment and it does not take into account the deduction for one half of the self-employment_tax therefore the example incorrectly describes the eitc computation for taxpayers with income from self-employment consequently the eitc is incorrect this affects the calculation designed to illustrate the mathematical error provisions of sec_6213 because the eitc is a smaller amount resulting in a reduced_amount remaining after the reduction of the eitc by the unpaid self-employment_tax the following is a description of how the eitc should have been calculated in the example the taxpayer has dollar_figure of self- employment income first the taxpayer's earned_income for eitc purposes must be calculated to determine the amount of earned_income the taxpayer's net_earnings from self employment must be computed net_earnings from self employment are dollar_figure reduced by dollar_figure x this is one half of dollar_figure percent and dollar_figure percent under sec_1402 or dollar_figure thus dollar_figure less dollar_figure is dollar_figure which is the taxpayer's net_earnings from self employment pursuant to sec_32 this amount is then reduced by one half of the self-employment_tax the self- employment_tax described by sec_1401 i sec_15 percent thus dollar_figure x percent is dollar_figure and one half of this amount is dollar_figure therefore earned_income in this example is dollar_figure less dollar_figure or dollar_figure the eitc is then computed based on earned_income of dollar_figure the eitc for an individual with earned_income of dollar_figure and two qualifying children is dollar_figure the incorrect description of the eitc computation in the cle materials was an oversight and the eitc should have been computed in the above-described manner to take into account the correct computation of net_earnings from self employment and the deduction allowed by sec_164 if computed in this manner there tl-n-1768-97 would be no errors in the eitc computation and the eitc would then be reduced by the unpaid self-employment_tax as described in the example the service_center also inquired whether this computational error is a math error there is no indication that actual returns contain such errors and we prefer not to address such a hypothetical situation please contact david auclair at with questions about interest cathy prohofsky at with questions about math error authority or erinn madden at with questions about the earned_income_credit by s michael d finley chief branch this document is not to be relied upon or otherwise cited as precedent by taxpayers
